Citation Nr: 1812395	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected pseudofolliculitis barbae.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1997 to September 2000.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at an April 2017 hearing.  A transcript of the hearing is associated with the evidence of record.

In an April 2017 signed statement, the Veteran waived regional office consideration of additional evidence received by the Board on appeal.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's pseudofolliculitis barbae affected at least five percent of his entire body or exposed areas affected. 

2.  The preponderance of the evidence is against a finding that the Veteran's required treatment for pseudofolliculitis barbae included systemic therapy.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for pseudofolliculitis barbae have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7806 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Entitlement to an Initial Compensable Disability Rating for Pseudofolliculitis Barbae

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran is service connected for pseudofolliculitis barbae, which is rated under 38 C.F.R. § 4.118, DC 7806.  Under DC 7806, pseudofolliculitis barbae may also be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805) if those DCs better reflect the predominant disability.  In this case, the Board finds that the predominant disability is pseudofolliculitis barbae.  See, e.g., November 2013 VA skin examination.  The Board finds that the evidence of record does not show substantial disfigurement of the head, face, or neck or scarring consistent with a compensable rating.  See id; various photographs submitted by the Veteran.  Therefore, the Board evaluates the Veteran's skin disability under DC 7806.

In order to qualify for a compensable rating under DC 7806, pseudofolliculitis barbae must affect at least five percent of the entire body or exposed areas affected.  See 38 C.F.R. § 4.118, DC 7806.  Alternatively, the evidence must show that required treatment includes systemic therapy such as corticosteroids or other immunosuppressive drugs.  See id.  

In this case, VA afforded the Veteran a November 2013 VA examination to assess the severity of the Veteran's skin condition.  The examiner found that the Veteran's skin condition affects less than five percent approximate total body area and less than five percent approximate total exposed areas affected.  Furthermore, the Board notes there is no evidence in the record showing that the Veteran has been treated with systemic therapy.  

The Veteran indicated on his September 2014 substantive appeal form that he was entitled to a compensable rating because at least five percent of exposed areas were affected by his skin condition.   The Veteran indicated that from time to time, the condition flares up pretty bad.  See Veteran's hearing testimony.  At the hearing, the Veteran indicated that while the condition affects his appearance, it does not affect his ability to work.  The Veteran indicated that the condition left marks rather than scars, and he indicated that the condition improved since his VA examination.  The Board finds these statements to be supported by the photographic evidence of record.

While the Veteran is competent to report his observable symptoms including inflamed skin, the Board affords more probative weight to the VA examiner's assessment and measurement of the affected exposed areas based on the examiner's medical training and expertise.  The Board also finds the VA examiner's opinion to be supported by the photographic evidence of record.  Ultimately, the Board finds the preponderance of the evidence is against a finding that the Veteran's pseudofolliculitis barbae affected at least five percent of his entire body or exposed areas affected.   Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture for pseudofolliculitis barbae more nearly approximates a compensable rating.  


ORDER

Entitlement to an initial compensable disability rating for service-connected pseudofolliculitis barbae is denied.  






____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


